Citation Nr: 0426031	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  02-13 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for residuals of a 
brain tumor, status post left frontal temporal craniotomy.  

2.  Entitlement to service connection for residuals of a 
brain tumor, status post left frontal temporal craniotomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from September 1960 to 
September 1962.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 rating decision by the San Diego, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which determined that new and material 
evidence had not been submitted to reopen the claim of 
service connection for residuals of a brain tumor, status 
post left frontal temporal craniotomy.  The veteran testified 
before the undersigned at a Travel Board hearing in February 
2004.  

The appeal as to the issue of service connection for 
residuals of a brain tumor, status post left frontal temporal 
craniotomy, is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.


FINDINGS OF FACT

1.  In a September 1982 decision, the Board denied service 
connection for a brain tumor and headaches.

2.  Evidence submitted since the Board's September 1982 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.



CONCLUSION OF LAW

1.  The September 1982 Board decision which denied service 
connection for a brain tumor and headaches is final.  38 
U.S.C.A. § 7104 (West 1991).

2.  New and material evidence has been received since the 
September 1982 Board decision; thus, the claim of service 
connection for residuals of a brain tumor, status post left 
frontal temporal craniotomy is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 1991); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  First, VA has a duty 
to notify the veteran and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  Second, VA has 
a duty to assist the veteran in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A.  
Additionally, the VA's duty to assist the veteran includes 
informing him of which evidence VA will provide and which 
evidence claimant is to provide.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  

In this case, the veteran has been notified of VCAA.  
Further, the Board is reopening the veteran's claim.  Thus, 
any deficiencies with regard to VCAA are harmless and 
nonprejudicial.  

Initially, it is noted that the RO denied reopening the 
veteran's claim on the basis that new and material evidence 
had not been received since the prior denial of the claim by 
the Board in 1982.  The Board will accordingly consider its 
1982 decision to be the most recent final denial of the 
claim.  In the September 1982 decision, the Board denied 
service connection for a brain tumor and headaches.  The 
Board determined that symptoms indicative of a brain tumor 
were not present when the veteran entered service and the 
post-service diagnosis was not related to service.  Thus, the 
Board concluded that a brain tumor was not incurred in or 
aggravated by service and was not presumed to have been so 
incurred.  The September 1982 Board decision which denied 
service connection for a brain tumor and headaches is final. 
38 U.S.C.A. § 7104.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The provisions of 38 C.F.R. § 3.156(a), provide that "new and 
material evidence" is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.   
Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  See 38 C.F.R. § 3.156(a).)  This claim was 
received beforehand.  

Currently, the veteran seeks to reopen his claim.  In support 
thereof, private medical records have been received.  
Included in these medical records are the statements of two 
private physicians as follows.  

In a March 1984 statement, S.B., M.D., stated that the 
veteran had symptoms associated with his brain tumor dating 
back as early as 1958 (before service) when he was in high 
school.  During his military service, he continued to voice 
similar complaints of symptoms.  

In a March 1984 statement, L.M., M.D., stated that he had 
reviewed the veteran's records, including his Army 
application.  He stated that he could not conclude that he 
had a brain tumor at the time.  However, he stated that the 
veteran did have symptoms dating back as early as 1958 
(before service), and he was out of school for 4 months due 
to these complaints to include headaches.  The physician 
concluded that it was possible, but not absolutely certain, 
that the veteran's brain tumor predated his service entry.  

Lay statements were also received which were to the effect 
that the veteran was observed to complain of headaches while 
in high school, before service.  

The Board finds that, assuming the credibility of the 
aforementioned evidence which supports the veteran's claim as 
required by Justus v. Principi, 3 Vet. App. 510, 513 (1992), 
the veteran has submitted new and material evidence to reopen 
the claim of service connection for residuals of a brain 
tumor.  The Board previously found that the veteran did not 
have manifestations of a brain tumor prior to service.  The 
newly submitted evidence is relevant and probative to this 
matter and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156.

In light of the foregoing, the veteran's claim is reopened.


ORDER

The application to reopen the claim of service connection for 
residuals of a brain tumor, status post left frontal temporal 
craniotomy, is granted.



REMAND

In light of VCAA, the Board finds that a VA medical opinion 
should be obtained.  The examiner should review the records 
and answer the following questions: (1) Did the veteran have 
manifestations of a brain tumor when he entered service; (2) 
If the answer is yes, did those symptoms undergo a permanent 
increase in severity during service, and, if so, was the 
increase beyond natural progression; (3) If the answer is no, 
were initial manifestations of a brain tumor shown during 
service or within one year of the veteran's separation from 
service; and (4) Was the veteran's post-service brain tumor 
otherwise related to service.  

On remand, the agency of original jurisdiction (AOJ) should 
undertake the appropriate actions to ensure that the 
directives of VCAA continue to be followed.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) (invalidated, in part, the Board's 
regulatory development authority).  The veteran is hereby 
informed that if there is evidence supporting the issue on 
appeal, he must submit that evidence to the AOJ.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran is informed that if there is 
any additional evidence supporting his 
position as to the issue on appeal, he must 
submit that evidence to the AOJ.  

2.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); VAOPGCPREC 7-2004 
(July 16, 2004).  The notice should pertain 
to the issue on appeal.  A notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

3.  A VA medical opinion should be obtained.  
The examiner should review the records and 
answer the following questions: (1) Did the 
veteran have manifestations of a brain tumor 
when he entered service; (2) If the answer is 
yes, did those symptoms undergo a permanent 
increase in severity during service, and, if 
so, was the increase beyond the natural 
progression of the disorder; (3) If the 
answer is no, were initial manifestations of 
a brain tumor shown during service or within 
one year of the veteran's separation from 
service; and (4) Was the veteran's post-
service brain tumor otherwise related to 
service?  If the examiner feels that 
examination of the veteran would be advisable 
before rendering any opinions, such 
examination should be scheduled.

4.  The AOJ should then readjudicate the 
claim of entitlement to service connection 
for residuals of a brain tumor, status post 
left frontal temporal craniotomy, taking into 
consideration VAOPGCPREC 3-03 (July 16, 
2003).  If the claims remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of the 
case.  Thereafter, the case should be 
returned after compliance with requisite 
appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



